DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 5-8, in the reply filed on November 8, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be an undue burden on the examiner to search all groups.  This is not found persuasive because, as stated in the requirement for restriction/election mailed on September 22, 2021, the groups are in a different class/subclass from one another and would require new searches as some groups are compositions and others are methods of using and making.  Therefore, the arguments are not persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cameron et al (US 6,200,728).
With regards to claims 5 and 8, Cameron teaches a photoresist composition (title and abstract) that are photosensitive films (column 1, lines 13-27) that contains a polymer that has the following structure:

    PNG
    media_image1.png
    123
    227
    media_image1.png
    Greyscale

(column 12, lines 15-25) wherein

    PNG
    media_image2.png
    493
    270
    media_image2.png
    Greyscale

(column 12 lines 26-67) (reading on a structural unit of formula 1 and 2) and an photoacid liable group (column 11 lines 56-67).  Cameron teaches the composition to include a blend of photoacid generators (abstract) (reading on a first photoacid generator and a second) wherein one photoacid generator is an adamanatanesulfonic acid (claim 17) as applicants cite in the specification as reading on an acid generating agent that disassociates the acid-liable group under the claimed condition.  Cameron teaches the polymers to be formed using peroxides (column 13 line 62 to column 14 line 18) as applicants cite in the specification as reading on a living polymerization catalyst.
With regards to claims 6 and 7, Cameron teaches the molecular weight distribution (reading on Mw/Mn) to be about 2 or less (column 14, lines 19-28).


Claims 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (JP 2017-181696).
With regards to claims 5 and 8, Miyata teaches a radiation sensitive composition (title) that contains a polymer and an acid generator (0012) wherein the polymer has the following structural units:
[Chemical formula 9]

    PNG
    media_image3.png
    851
    964
    media_image3.png
    Greyscale

(0083) wherein
[0084]In Formula (3), R 31 is a hydrogen atom, a fluorine atom, a methyl group, or a trifluoromethyl group. R32 is a univalent hydrocarbon group of the carbon numbers
1-20. R 33 and R 34 each independently represents a divalent hydrocarbon group having 1 to 20 carbon atoms, or an alicyclic structure having 3 to 20 carbon atoms which is combined with each other and which is constituted with a carbon atom to which these groups are bonded to each other, with 1 to carbon atoms.

(0084) and one of the following:

    PNG
    media_image4.png
    467
    930
    media_image4.png
    Greyscale

(0101), and a unit substituting a hydrogen atom with an acetyl group or the like (0105) reading on an acid labile group.  Miyata teaches the temperature of forming the resist film to be from 60 to 140°C (0225).  Miyata teaches the use of azobisisobutyronitrile (AIBN) to initiator polymerization of the polymer (0241) as applicants cite in the specification as reading on an initiator for use in RAFT living polymerization methods.
With regards to claim 6, Miyata teaches the Mw/Mn to be 1.23-1.45 (0244).
With regards to claim 7, Miyata teaches the Mw/Mn to be 1.23 (0244 example 9).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/           Primary Examiner, Art Unit 1763